


Exhibit 10.3







QUESTAR CORPORATION

LONG-TERM STOCK INCENTIVE PLAN




RESTRICTED STOCK AGREEMENT




THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made as of this --________
day of ________________, 200__ (the “Effective Date”), between Questar
Corporation, a Utah corporation (the “Company”), and ________________ (the
“Grantee”).




1.

Grant of Restricted Stock.  Subject to the terms and conditions of this
Agreement and the Company’s Long-Term Stock Incentive Plan (the “Plan”), the
Company hereby issues to Grantee ________ shares of the Company’s common stock,
no par value (the “Restricted Stock”).  The Restricted Stock is issued as of the
Effective Date and on such date has a Fair Market Value of $________ per share.




2.

Restrictions.  Restricted Stock may not be sold, assigned, transferred by gift
or otherwise, pledged, hypothecated, or otherwise disposed of, by operation of
law or otherwise, and shall be subject to forfeiture in accordance with the
provisions of Section 5, below, until Grantee becomes vested in the Restricted
Stock.  Upon vesting, the restrictions in this Section 2 shall lapse, the
Restricted Stock shall no longer be subject to forfeiture, and Grantee may
transfer shares of Restricted Stock in accordance with the Securities Act of
1933 and other applicable securities laws.




3.

Enforcement of Restrictions.  To enforce the restrictions set forth in Section
2, shares of Restricted Stock may be held in electronic form in an account by
the Company’s transfer agent or other designee until the restrictions set forth
in Section 2 have lapsed with respect to such shares, or until this Agreement no
longer is in effect.  In the event the Management Performance Committee of
Company’s Board of Directors (the “Committee) elects not to hold the shares in
electronic form, the Restricted Stock may be evidenced in such manner as the
Committee shall determine, including, but not limited to, the issuance of share
certificates in the name of Grantee.  In such case, Grantee appoints its
Corporate Secretary, or any other person designated by the Company as escrow
agent, as attorney-in-fact to assign and transfer to the Company any shares of
Restricted Stock forfeited by Grantee pursuant to Section 5 below, and shall,
upon execution of this Agreement, deliver and deposit with Grantee’s
attorney-in-fact any share certificates representing the Restricted Stock,
together with a stock assignment duly endorsed in blank.  The stock assignment
and any share certificates shall be held by Grantee’s attorney-in-fact until the
restrictions set forth in Section 2 have lapsed with respect to the shares of
Restricted Stock, or until this Agreement is no longer in effect.




4.

Vesting; Lapse of Restrictions.




(a)

General.  Except as provided otherwise in this Agreement, the Restricted Stock
shall vest as indicated in the following schedule, provided Grantee remains in
the continuous service of the Company as a director from the Effective Date
until the vesting dates indicated below:














The number of shares that are vested shall be cumulative, so that once a share
becomes vested, it shall continue to be vested.  




(b)

Change in Control of the Company.  Immediately prior to the occurrence of a
Change in Control of the Company, as defined in the Plan, the Restricted Stock
shall vest in full and the restrictions set forth in Section 2 shall lapse in
their entirety.




5.

Termination of Service; Forfeiture of Restricted Stock.  




(a)

Accelerated Vesting.  If the Grantee’s directorship with the Company terminates
on account of death, Disability (as defined in the Plan), mandatory retirement
at age 72, or failure to be renominated for any reason other than failure to
adequately perform his duties as a director, the Restricted Stock, to the extent
not yet vested, shall vest in full and the restrictions set forth in Section 2
shall lapse in their entirety.




(b)

Other Terminations.  If the Grantee’s directorship with the Company terminates
for any reason not stated in Section 5(a) above, Grantee shall forfeit all
shares of Restricted Stock that are not yet vested at the time of termination.




(c)

Manner of Forfeiture.  Any shares of Restricted Stock forfeited by Grantee
pursuant to this Section shall promptly be transferred to the Company without
the payment of any consideration therefor, and Grantee, or Grantee’s
attorney-in-fact, shall execute all documents and take all actions as shall be
necessary or desirable to promptly effectuate such transfer.  On and after the
time at which any shares are required to be transferred to the Company, the
Company shall not pay and dividend to Grantee on account of such shares or
permit Grantee to exercise any of the privileges or rights of a stockholder with
respect to the shares but shall, in so far as permitted by law, treat the
Company as owner of the shares.




6.

Effect of Prohibited Transfer.  If any transfer of Restricted Stock is made or
attempted to be made contrary to the terms of this Agreement, the Company shall
have the right to acquire for its own account, without the payment of any
consideration therefor, such shares from the owner thereof or his transferee, at
any time before or after such prohibited transfer. In addition to any other
legal or equitable remedies it may have, the Company may enforce its rights to
specific performance to the extent permitted by law and may exercise such other
equitable remedies then available to it.  The Company may refuse for any purpose
to recognize any transferee who receives shares contrary to the provisions of
this Agreement as a stockholder of the Company and may retain and/or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.




7.

Legend.  Any certificates representing Restricted Stock shall have affixed
thereto the following legend or a legend that is substantially similar:




“The shares of Stock represented by this certificate are subject to all of the
terms of a Restricted Stock Agreement between Questar Corporation (the
“Company”) and the registered owner (“Owner”) of this Certificate (the
“Agreement”) and to the terms of the Company’s Long-Term Stock Incentive Plan
(the “Plan”).  Copies of the Agreement and the Plan are on file at the office of
the Company.  The Agreement, among other things, limits the right of the Owner
to transfer the shares represented by this Certificate and provides in certain
circumstances that all or a portion of the shares must be returned to the
Company.”








2










8.

Rights of a Stockholder.  Subject to the restrictions imposed by Section 2 and
the terms of any other relevant sections hereof, Grantee shall have all of the
voting, dividend, liquidation and other rights of a stockholder with respect to
the Restricted Stock.




9.

Adjustments to Restricted Stock.




(a)

Adjustment by Merger, Stock Split, Stock Dividend, Etc. If the Company’s common
stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, stock split, spinoff, combination of shares
or otherwise), or if the number of such shares of stock shall be increased
through the payment of a stock dividend, then there shall be substituted for or
added to each share of Restricted Stock, the number and kind of shares of stock
or other securities into which each outstanding share of Restricted Stock shall
be so changed or for which each such share shall be exchanged or to which each
such share shall be entitled, as the case may be.

(b)

Other Distributions and Changes in the Stock. In the event there shall be any
other change affecting the number or kind of the outstanding shares of the
Company’s common stock, or any stock or other securities into which the stock
shall have been changed or for which it shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that the change equitably
requires an adjustment in the shares of Restricted Stock, an adjustment shall be
made in accordance with such determination.

(c)

General Adjustment Rules.  All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive.  Fractional shares resulting from any
adjustment to the Restricted Stock pursuant to this Section 9 may be settled as
the Committee shall determine.  Notice of any adjustment shall be given to
Grantee.




(d)

Reservation of Rights.  The issuance of Restricted Stock shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge, to
consolidate, to dissolve, to liquidate or to sell or transfer all or any part of
its business or assets.




10.

Tax Consequences.  Set forth below is a brief summary as of the date of grant of
certain United States federal income tax consequences of the award of the
Restricted Stock.  THIS SUMMARY DOES NOT ADDRESS SPECIFIC STATE, LOCAL OR
FOREIGN TAX CONSEQUENCES THAT MAY BE APPLICABLE TO GRANTEE.  GRANTEE UNDERSTANDS
THAT THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE.




Unless Grantee makes a Section 83(b) election as described below, Grantee shall
recognize ordinary income at the time or times the shares of Restricted Stock
are released from the restrictions in Section 2, in an amount equal to the Fair
Market Value of the shares on such date(s) less the amount paid, if any, for
such shares.  




11.

Section 83(b) Election.  Grantee hereby acknowledges that he has been informed
that he may file with the Internal Revenue Service, within 30 days of the
Effective Date, an election pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to be taxed as of the Effective Date on the amount by
which the Fair Market Value of the Restricted Stock as of such date exceeds the
price paid for such shares, if any.





3













IF GRANTEE CHOOSES TO FILE AN ELECTION UNDER SECTION 83(b) OF THE CODE, GRANTEE
ACKNOWLEDGES THAT IT IS GRANTEE’S SOLE RESPONSIBILITY AND NOT THE COMPANY’S TO
FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF GRANTEE
REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE THIS FILING ON GRANTEE’S
BEHALF.




BY SIGNING THIS AGREEMENT, GRANTEE REPRESENTS THAT HE HAS REVIEWED WITH HIS OWN
TAX ADVISORS THE FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THAT HE IS RELYING SOLELY ON
SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY
OF ITS AGENTS.  GRANTEE UNDERSTANDS AND AGREES THAT HE (AND NOT THE COMPANY)
SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY ARISE AS A RESULT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.




12.

Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be given by hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to Grantee, to his address now on file with the
Company, or to such other address as either may designate in writing.  Any
notice shall be deemed to be duly given as of the date delivered in the case of
personal delivery, or as of the second day after enclosed in a properly sealed
envelope and deposited, postage prepaid, in a United States post office, in the
case of mailed notice.




13.

Amendment.  Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee, and as approved by the Committee.




14.

Relationship to Plan.  This Agreement shall not alter the terms of the Plan. If
there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall prevail.  Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.




15.

Construction; Severability.  The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.




16.

Waiver.  Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.




17.

Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the Company and the Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.




18.

Rights to Continue as a Director.  Nothing contained in this Agreement shall be
construed as giving the Grantee any right to be retained as a director of the
Company and this Agreement is limited solely to governing the rights and
obligations of Grantee with respect to the Restricted Stock.








4










19.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Utah, without regard to the choice of law
principles thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.







GRANTEE

QUESTAR CORPORATION







by

[Name]

Keith O Rattie

Chairman of the Board,

President, and

Chief Executive Officer











5


